ORDER

PER CURIAM.
Li Wilson (“Ms. Wilson”) appeals from the trial court’s dismissal of her petition against the Missouri Commission on Human Rights (“MCHR”) for failure to join a necessary party. She also appeals the executive director of the MCHR’s determination that “no probable cause” exists to find that her previous employer, Kansas City Life Insurance (“Employer”), discriminated against her on the basis of her gender, race, national origin, and age when it terminated her employment on November *18330, 2001. Ms. Wilson raises six points on appeal. For the reasons stated in the opinion, points one through five are dismissed and point six is denied. Rule 84.16(b).